Citation Nr: 9928311	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic, 
acquired, variously diagnosed psychiatric disorder. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to January 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 1994 statement, the veteran raised the issues of 
entitlement to service connection for a disorder manifested 
by difficulty concentrating and a diminished attention span 
as secondary to the service-connected disorders and 
entitlement to service connection for esophagitis as 
secondary to the service-connected duodenal ulcer disorder.  
In a November 1994 statement, the veteran raised the issue of 
entitlement to service connection for abuse of alcohol and 
drugs as secondary to the service-connected disorders.  In 
his June 1996 VA Form 9, the veteran raised the issue of 
entitlement to service connection for an unspecified 
psychiatric disorder as secondary to the service-connected 
disabilities. The RO has not adjudicated those claims.  These 
issues have been neither prepared nor certified for appellate 
review and are referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
addressed in the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a chronic, 
acquired, variously diagnosed psychiatric disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claim for service connection for a chronic, acquired, 
variously diagnosed psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the psychiatric evaluation was normal.  There were no 
complaints or treatment of a psychiatric disorder.  The 
veteran underwent a medical board evaluation in August 1977.  
The psychiatric evaluation was normal.  

The veteran's DD Form 214s reveal that he did not serve in 
the Republic of Vietnam.  His DD Form 214 for the period of 
service from July 1971 to October 1972 specifically indicates 
that he did not serve in the Republic of Vietnam.  His DD 
Form 214 for the period of service from October 1972 to 
August 1976 indicates that he served in the Canal Zone from 
October 1972 to December 1972 and that he served in the 
Republic of Korea from April 1974 to April 1975.  His DD Form 
214 for the period of service from August 1976 to January 
1978 reveals that he did not have any foreign service for 
that period of service.

The veteran was afforded a VA examination in June 1983; a 
psychiatric disorder was not diagnosed.

VA medical records reveal numerous hospitalizations along 
with outpatient treatment for a psychiatric disorder.  From 
July 1989 to August 1989, the veteran was hospitalized; mild, 
reactive depression was diagnosed.  The veteran was 
hospitalized from early June 1991 to early July 1991.  The 
initial diagnosis was an adjustment disorder, but the 
discharge diagnosis was dysthymia.  

The veteran was hospitalized again later in July 1991.  The 
initial assessment was depression.  During the 
hospitalization, the veteran reported that he walked with a 
cane because of sore feet that resulted from walking on ponji 
sticks while in Vietnam.  Bipolar disease was diagnosed on 
discharge.  

The veteran was hospitalized in February 1992 because of 
complaints of depression and suicidal and homicidal thoughts 
associated with anger over family problems.  He reported that 
he had visions about death and that he had flashbacks about 
booby traps.  He also indicated that he felt pain about his 
injuries in Vietnam.  Recurrent major depression was 
diagnosed.  On the discharge summary, marital discord was 
noted under Axis IV.  A possible drug induced psychosis was 
diagnosed in June 1992.  

The veteran was hospitalized from April 1992 to May 1992.  It 
was noted that the veteran had a history of trauma with 
active PTSD symptoms.  The veteran reported that he was in 
Vietnam in 1974 and that he saw a friend blown up by a land 
mine during that service.  On discharge, the following were 
diagnosed: psychosis, not otherwise specified; and probable 
PTSD, chronic, delayed.  In August 1992, the veteran was 
hospitalized; an adjustment disorder and depressed mood were 
diagnosed.  During a hospitalization from September 1992 to 
October 1992, the veteran was treated for depression.  In 
November 1992, the veteran was hospitalized for psychiatric 
symptoms.  However, he did not demonstrate any symptomatology 
relative to depression or PTSD; on discharge, dysthymia was 
diagnosed.  The discharge summary listed mild, family discord 
under Axis IV.  

In January 1993, the veteran was hospitalized for complaints 
of depression.  The veteran reported that he was having 
nightmares about Vietnam.  On the discharge summary, 
dysthymia was diagnosed, and marital separation was listed 
under Axis IV.  In March 1993, the veteran was treated for 
dysthymia.  The veteran indicated that he felt depressed in 
1978 because he had to leave active service.  He also said 
that he got depressed in 1974 when he stepped on a ponji 
stick while in Vietnam.  The assessment in December 1993 was 
dysthymia.  



In December 1993, the Social Security Administration (SSA) 
determined that the veteran was disabled.  The primary and 
secondary diagnoses were substance addiction (alcohol) and 
dysthymia, respectively.

VA treatment records reveal that the veteran was hospitalized 
in April 1994.  He reported that he had PTSD symptoms because 
of his service in Vietnam.  The veteran indicated that he did 
not serve in a combat role.  On discharge, dysthymia was 
diagnosed.  In August 1995, the veteran was treated for 
dysthymia.

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.
 
Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); 38 C.F.R. § 3.304(f).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  

When the condition noted during service is not shown to be 
chronic or the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage, 
10 Vet. App. at 495-97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


A medical opinion based upon an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The veteran reported that he was depressed during his 
service, including at the time of his separation from active 
service.  However, his assertions about his in-service 
symptomatology are not competent evidence of a chronic, 
acquired psychiatric disorder in service.  See Savage, 10 
Vet. App. at 495.  A psychiatric disorder was not diagnosed 
during service, and on separation examination the psychiatric 
evaluation was normal.  As to the veteran's contention that 
he was depressed after he injured his feet in Vietnam, the 
Board notes that there is no evidence that the veteran was in 
the Republic of Vietnam.  In short, there is no competent 
evidence that the veteran had a chronic, acquired psychiatric 
disorder during service.
 
In addition, the diagnosis of probable PTSD during the April 
and May 1992 hospitalization is not competent medical 
evidence.  The diagnosis was based on the veteran's 
assertions that he was in the Republic of Vietnam in 1974.  
However, there is no evidence that the veteran was ever in 
the Republic of Vietnam.  Because the diagnosis of PTSD was 
based on an inaccurate factual premise, that medical opinion 
has no probative value.  Reonal, 5 Vet. App. at 461.

Furthermore, there is no competent evidence that relates any 
current psychiatric disorder to active service or to any 
reported continued symptomatology.  Savage, 10 Vet. App. at 
498.  Various psychiatric disorders have been diagnosed.  
However, no medical professional has related any of the 
psychiatric disorders, except for the previously mentioned 
diagnosis of PTSD, in any way to active service.

In sum, there is no competent evidence of record showing that 
the veteran has a chronic, acquired, variously diagnosed 
psychiatric disorder that is related to active service.  See 
Caluza, 7 Vet. App. at 506.  Accordingly, his claim for a 
chronic, acquired, variously diagnosed psychiatric disorder 
is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
facts and circumstances of this case are such that no further 
action is found to be warranted.

Although the veteran did not receive the notice of the 
scheduled October 1998 VA psychiatric examination, further 
development with regard to a psychiatric examination is not 
warranted.  The Court has held that VA cannot assist a 
claimant under 38 U.S.C.A. § 5107(a) in the absence of a 
well-grounded claim.  See Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic, acquired, variously 
diagnosed psychiatric disorder is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for bilateral pes planus 
with plantar callosities and bilateral hallux valgus, 
postoperative, rated as 50 percent disabling; duodenal ulcer 
with duodenitis, rated as 20 percent disabling; residuals of 
a laceration of the head, rated as noncompensable; and 
residuals of a laceration of the left upper arm, rated as 
noncompensable.  The combined schedular evaluation is 60 
percent.

SSA determined that the veteran was disabled, effective 
September 15, 1988.  In a November 1988 financial status 
report, the veteran asserted that VA doctors said that he 
might never be able to return to full-time employment.  

Moreover, the veteran has never been scheduled for a VA 
examination to determine whether he is unemployable because 
of his service connected disabilities.  It is the opinion of 
the Board that a contemporaneous VA examination would be of 
assistance in clarifying the nature of the veteran's service-
connected disabilities and would be instructive with regard 
to the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In October 1998, a letter to the veteran was returned as 
undeliverable.  However, a January 1999 letter to the 
veteran, which was sent to a prior address, has not been 
returned as undeliverable.  If a claimant fails to report for 
an examination scheduled in conjunction with a claim for a 
total rating based on individual unemployability without good 
cause being shown, the claim shall be denied.  38 C.F.R. 
§ 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
his local representative, known medical 
facilities where he has been treated, and 
any/all other likely sources to ascertain 
the veteran's correct address of record.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment of all medical providers, VA 
and non-VA, inpatient and outpatient, 
from whom he has received treatment for 
his service-connected disabilities since 
September 1988.  The RO should ask the 
veteran to provide the identity of any 
medical professional who has indicated 
that the veteran was unable to work 
because of a service-connected 
disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims files legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should inform the veteran of 
the importance of a VA examination for a 
claim of a total disability rating for 
compensation purposes based on individual 
unemployability and that, under 38 C.F.R. 
§ 3.655 (1998), his claim will be denied 
if he fails to report for a VA 
examination without good cause.

4.  The RO should arrange for a VA 
general medical examination of the 
appellant in order to determine the 
nature and extent of severity of his 
service-connected disabilities.  Any 
additional examinations by specialists, 
as warranted, should also be conducted.  



The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  

The examiner should render an opinion on 
whether the veteran is unable to secure 
and follow a substantially gainful 
employment by reason of his service-
connected disabilities.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability rating for 
compensation purposes based on individual 
unemployability with consideration of 
38 C.F.R. §§ 3.321, 3.655, and 4.16 
(1998), and adjudicate the issues of 
entitlement to secondary service 
connection for the following disorders: 
an unspecified psychiatric disorder; a 
disorder, which is manifested by 
difficulty concentrating and a diminished 
attention span; esophagitis; and abuse of 
alcohol and drugs.

If any benefit sought on appeal for which a timely notice of 
disagreement has been provided, is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with applicable laws and regulations 
not previously included.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

